                                                                                                                                                 -·1
                                                                                                                                                  ..,/
AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                  Page I ofl . _



                                       UNITED STATES DISTRICT COURT
                                                     SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                                   JUDGMENT IN A CRIMINAL CASE
                                           v.                                   (For Offenses Committed On or After November l, 1987)


                      Israel Moreno-Robledo                                     Case Number: 2: 19-mj-10665

                                                                               BrianP Funk
                                                                               Defendant's Attorney


REGISTRATION NO. 31940480                                                                                  FILED
                                                                                                              SEP 16 2019




Title & Section                    Nature of Offense                                                             Count Number(s)
8: 1325                            ILLEGAL ENTRY (Misdemeanor)                                                   1

      The defendant has been found not guilty on count(s)
                                 -------------------
      Count( s)                     dismissed on the motion of the United States.
                  -----------------
                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                               •       TIME SERVED                       .:il -~'-/~-/_()_J_ _ _                    days
                                                                         I
 IZI Assessment: $10 WAIVED IZI Fine: WAIVED
 IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
 D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                             Monday, September 16, 2019
                                                                             Date of Imposition of Sentence

            ,yt           . ,
                                       /
                                           -----"1 '~
                                                 .


                                                     ✓
                 \}1l~lkf J r t·l\) '
                                   r       , /

Received \
             DUSM
                                                                             HONORABLE LINDA LOPEZ
                                                                             UNITED STATES MAGISTRATE JUDGE


Clerk's Office Copy                                                                                                       2: 19-mj- l 0665
